DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 5/9/2022 has been entered. Amended Claim 25 and new Claim 27 have been noted. Claims 1-9, 12-16, 18-19 and 24-27 are currently pending while Claims 1-9 are withdrawn from further consideration. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 12-16, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Egan et al. (US 4,043,742) (hereinafter “Egan”) in view of Mindermann et al. (US 2002/0081545 A1) (hereinafter “Mindermann”). 
	Regarding Claim 12, Egan teaches of a system (Fig. 1) for operating a combustion chamber (11) (see Fig. 1) comprising: 
	a plurality of nozzles (“plurality of burners”) configured to introduce a fuel (“fuel”) into the combustion chamber (see Claim 17 of Egan); 
	one or more sensors (each “spectral analyzer”) configured to obtain stoichiometric data (“ratio of fuel and air”) via measuring a stoichiometry associated with an output end of at least one of the nozzles (see at least Col. 2 line 18 - Col. 3 line 5 and Claims 17, 18 and 24 of Egan), wherein the one or more sensors are spectral analyzers (“spectral analyzer”) (see Claim 17 of Egan) that measure the stoichiometry directly at the at least one of the nozzles (since they are disposed “at each burner” and analyze the radiation “from each individual flame”) (see at least Claim 17 of Egan); and
	a controller (“master controller”) in electronic communication with the nozzles and the one or more sensors (see at least Claim 17 of Egan); 
	3wherein the controller is configured to: 
	determine that at least one of a frequency and an amplitude of spectral line fluctuations derived from the stoichiometric data has exceeded a threshold (the threshold of the “particular point on that curve at which the ratio is stoichiometric”) (Egan teaches that “The output signal at line 56 increases with increase of the air to fuel ratio. The determination of whether the flame is fuel rich or fuel lean results from a calibration of air to fuel ratio. There is a particular point on that curve at which the ratio is stoichiometric, and the signal intensity at that point indicates the stoichiometric condition. A lower signal intensity than that indicates fuel rich and a greater intensity indicates fuel lean” (see at least Col. 6 lines 39-47) and Fig. 3 shows a sample of spectral lines with fluctuating amplitudes (see at least Col. 11 lines 48-68 and Fig. 3). Thus, Egan clearly teaches of the determination of at least an amplitude of spectral line fluctuations derived from the stoichiometric data as claimed.); and 
	adjust the stoichiometry associated with an output end of at least one of the nozzles based at least in part on the stoichiometric data so as to maintain a flame stability of the combustion chamber (The limitation “so as to maintain a flame stability of the combustion chamber” is being interpreted as maintaining a stoichiometric ratio that maintains flame within the combustion chamber. See at least Abstract, Col. 5 line 46 - Col. 6 line 64 and Fig. 2 and note that Egan teaches of adjusting the stoichiometry to do exactly that. Egan accordingly teaches this limitation as claimed.).  
	Egan fails to explicitly teach of analyzing the frequencies of the photons emitted by the combustion of primary air and the fuel introduced into the combustion chamber by the at least one of the nozzles. However, doing so is known in the art. 
	Mindermann discloses a relatable system for monitoring flame of a burner (see Abstract and Fig. 2) that comprises a sensor (2) that is configured to obtain stoichiometric data (“the lambda value” which represents the “stoichiometric” excess of air) (see at least [0012], [0015]-[0016] and Fig. 2) via measuring a stoichiometry (“the fuel/combustion air mixture”) associated with an output end of the burner (see at least [0012], [0015]-[0016] and Fig. 1). Mindermann teaches that the sensor is configured for analyzing the frequencies of photons emitted by combustion of primary air and fuel at the burner (Note that the limitation “photons” in this context is being interpreted as radiant light. Mindermann teaches that the sensor is configured for analyzing “frequency and/or amplitude of the detected flame radiation” that is formed by combusting primary air and fuel and analyzing “frequency” of “flame radiation” constitutes analyzing the frequencies of photons emitted by combustion - see at least [0012], [0015]-[0016] and Fig. 1). Mindermann also teaches of determining that at least one of a frequency and an amplitude of spectral line fluctuations derived from the stoichiometric data (such as the spectral line fluctuations shown in Fig. 1 via curves B and C) has exceeded a threshold (the threshold of the “predetermined value” - see at least [0015]-[0016] and Fig. 1) and of implementing corrective action if the threshold is exceeded (see at least [0012], [0015]-[0016] and Fig. 1). Mindermann teaches that it is advantageous to analyze frequency in addition to amplitude (i.e. intensity) because doing so provides means for evaluating “the signal of the photosensor with regard to flicker frequency and/or amplitude of the detected flame radiation and, upon ascertaining the shift in the flame radiation at a flicker frequency below a predetermined value, can generate a signal for increasing the proportion of combustion air in the fuel/combustion air mixture and, in the event of the predetermined second value being exceeded, can generate a signal for reducing the proportion of combustion air in the fuel/combustion air mixture” (see [0015] and Fig. 1). Thus, such configuration enables the system to make appropriate corrections to the fuel/air ratio based upon fluctuations in detected frequencies of photons (photons in the form of flame radiation) in addition to fluctuations in flame amplitude (i.e. flame intensity) (see at least [0012], [0015]-[0016] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Egan by configuring the existing one or more sensors to analyze the frequencies of the photons emitted by the combustion of primary air and the fuel introduced into the combustion chamber by the at least one of the nozzles in addition to flame amplitude (i.e. flame intensity) based on the teachings of Mindermann. Doing so would have enhanced versatility and reliability of the system by enabling the system to make appropriate corrections to the fuel/air ratio based upon fluctuations in detected frequencies of photons (photons in the form of flame radiation) in addition to fluctuations in flame amplitude (i.e. flame intensity). Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 13: The limitation “wherein the fuel is introduced into the combustion chamber via the plurality of nozzles in accordance with a reduced load for the combustion chamber” is construed as an intended use of the apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Egan teaches that the system is capable of operating over a range of loads and teaches of introducing fuel into the combustion chamber via the plurality of nozzles over that entire range of loads including during reduced load (see at least Col. 2 lines 12-17, Col. 11 lines 26-37 and Claim 21). Thus, it follows that the system taught by Egan is necessarily capable of introducing fuel into the combustion chamber via the plurality of nozzles in accordance with a reduced load as claimed. Egan accordingly meets the limitations of Claim 13 as claimed. 

	Regarding Claim 14, Egan and Mindermann teach the system of Claim 13 (see rejection for Claim 13), in addition to the system being capable of operating at a reduced load (see the rejection for Claim 13 above). Egan and Mindermann fail to explicitly teach of using a reduced load that is less than or equal to 20% of the maximum operating load. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the load to equal 20% of the maximum operating load since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Egan teaches that the system is capable of operating over a range of loads and teaches of introducing fuel into the combustion chamber via the plurality of nozzles over that entire range of loads (see at least Col. 2 lines 12-17, Col. 11 lines 26-37 and Claim 21 of Egan) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the load relative to the maximum load is a result effective variable that is readily changeable in the system taught by Egan - decreasing the load will result in less heat and steam production and vice versa. One of ordinary skill in the art would have been readily able to adjust the magnitude of the load of the system depending on need. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the load in the combined system to be equal to 20% of the maximum operating load as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 15, Egan also teaches that the frequency and the amplitude of the spectral line fluctuations are associated with the flame stability of the combustion chamber (see at least Abstract, Col. 6 lines 39-47, Col. 11 lines 48-68, Figs. 2 and 3 and the rejection for Claim 12 above). 

	Regarding Claim 16, Egan also teaches that the controller is configured to adjust the stoichiometry associated with an output end of each of the nozzles such that the stoichiometries of each of the nozzles, including the air to fuel ratio of each of the nozzles, is substantially uniform with respect to each other (see at least Col. 2 lines 47-49 and note that the controller can adjust the stoichiometries of each of the nozzles to make them uniform with one another or to make them different from one another). 

	Regarding Claim 18, Egan also teaches that the controller is further configured to adjust a first amount of the fuel introduced into the combustion chamber via a first array of nozzles of the plurality of nozzles disposed within a first firing layer (the firing layer formed by the lowermost row of the “two or more horizontal rows of burners” that are arranged “one above another”) (see at least Col. 10 line 65 - Col. 11 line 37) such that the first amount of the fuel is less than a second amount of the fuel introduced into the combustion chamber via a second array of nozzles of the plurality of nozzles disposed within a second firing layer (the firing layer formed by the top row of the “two or more horizontal rows of burners” that are arranged “one above another”) (see at least Col. 11 lines 26-37 and note that under “a condition of decreasing load”, the second amount of fuel used in the second firing layer is more than that in the first firing layer such that “greater flames at the top row of burners” can be provided than at “the rows of burners beneath the top row”), the second firing layer being positioned at a location spaced vertically and downstream from the first firing layer (since they are arranged “one above another”) (see at least Col. 11 lines 17-18).

	Regarding Claim 24, Egan also teaches that the plurality of nozzles include: a first subset of nozzles arranged in a first firing layer (the firing layer formed by the lowermost row of the “two or more horizontal rows of burners” that are arranged “one above another”), the first subset of nozzles in the first firing layer being configured to introduce a fuel into the combustion chamber (see at least Col. 10 line 65 - Col. 11 line 37); 
	a second subset of nozzles arranged in a second firing layer (the firing layer formed by the central row of the “two or more horizontal rows of burners” that are arranged “one above another” that is positioned above the lowermost row yet below the top row), the second subset of nozzles in the second firing layer being configured to introduce a fuel into the combustion chamber, the second firing layer being located vertically above the first firing layer (see at least Col. 10 line 65 - Col. 11 line 37); and 
	a third subset of nozzles arranged in a third firing layer (the firing layer formed by the top row of the “two or more horizontal rows of burners” that are arranged “one above another”), the third subset of nozzles being configured to introduce at least one of secondary air and /or overfire air into the combustion chamber (in a condition wherein “the lower row of burners receive an excess of fuel above the stoichiometric fuel-air ratio” and “the uppermost row of burners to receive less fuel than the 
stoichiometric ratio” since the uppermost row of burners (i.e. the third subset of nozzles) will provide excess air which constitutes “secondary air and /or overfire air”) (see at least Col. 11 lines 17-25), the third firing layer being located vertically above at least one of the first firing layer and the second firing layer (since they are arranged “one above another”) (see at least Col. 11 lines 17-18); and 
	wherein the one or more sensors include a sensor associated with each of the nozzles of the first subset of nozzles, the second subset of nozzles and the third subset of nozzles (since each of the nozzles of all the plurality of nozzles has its own sensor - see at least Claim 17 of Egan and the rejection for Claim 12 above).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Egan and Mindermann further in view of Lou et al. (US 2016/0209031 A1) (hereinafter “Lou”). 
	Regarding Claim 19, Egan and Mindermann teach the system of Claim 12 (see the rejection for Claim 12), but fail to explicitly teach of an umbrella selective non-catalytic reducer in electronic communication with the controller and operative to reduce NOx emissions from the combustion chamber. However, such configuration is known in the art. 
	Lou discloses a relatable control system for NOx reduction in a power plant and of a method for using the same (see Abstract and Fig. 1). The system comprises an umbrella selective non-catalytic reducer (“umbrella SNCR”) in electronic communication with a controller (“model predictive controller”) (see at least Abstract) that is operative to reduce NOx emissions from the combustion chamber of the power plant (see at least [0039]-[0042], [0084]-[0087] and Fig. 1). Lou teaches that this arrangement is advantageous “due to its lower capital and operating cost, design simplicity, catalyst-free system, ease of installation in existing plants, applicability to all types of stationary-fired equipment, and the fact that it is largely unaffected by fly ash and stability with other NOx emission control technology” (see at least [0039]).
	Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined system of Egan and Mindermann by implementing an umbrella selective non-catalytic reducer into the system that is in electronic communication with the controller and operative to reduce NOx emissions from the combustion chamber based on the teachings of Lou. Doing so would have provided means for reducing NOx emissions that would have been simple and cheap to implement. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Egan and Mindermann further in view of Farrell et al. (US 8,926,317 B2) (hereinafter “Farrell”).
	Regarding Claim 25, Egan and Mindermann teach the system of Claim 12 (see the rejection for Claim 12) but fail to explicitly teach of a flame stability sensor mounted adjacent to a top of the combustion chamber along a vertical axis of the combustion chamber that is configured to look down the vertical axis to monitor a flame stability of a fireball within the combustion chamber and below the flame stability sensor. However, such configuration is known in the art.  
	Farrell discloses a relatable system and method for controlling fired heater operations of a furnace (10) (see Abstract and Figs. 1, 2) and teaches of using a flame stability sensor (40) mounted adjacent to a top of a combustion chamber (10) along a vertical axis of the combustion chamber (observe the upper sensor (40) in the upper right hand portion of Fig. 2 that is disposed along the vertical axis and adjacent to the top of combustion chamber (10) and upstream from element (13)) that is configured to look down the vertical axis to monitor a flame stability of a fireball within the combustion chamber and below the flame stability sensor (see at least Col. 12 lines 28-39 and Fig. 2). Egan teaches that it is advantageous to employ a flame stability sensor in this fashion because, inter alia, it provides means for monitoring flame stability and outputting a corresponding signal that can then be used to better control the system. Furthermore, this flame stability sensor makes it easy to inject diluent into the combustion chamber to endeavor to control emissions since the effects of the diluent on flame stability can be monitored in real time (see at least Col. 1 line 53 - Col. 2 line 43 and Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Egan and Mindermann by mounting a flame stability sensor adjacent to a top of the combustion chamber along a vertical axis of the combustion chamber that is configured to look down the vertical axis to monitor a flame stability of a fireball within the combustion chamber and below the flame stability sensor as taught by Farrell. Doing so would have provided means for monitoring flame stability and outputting a corresponding signal that could then be used to better control the system. Furthermore, such a flame stability sensor would have made it easy to inject diluent into the combustion chamber to endeavor to control emissions since the effects of the diluent on the flame stability could be monitored in real time. 
	Farrell (in addition to Egan and Mindermann) fails to explicitly show an embodiment wherein the vertical axis that the flame stability sensor is mounted along is a “central axis of the combustion chamber” as is now claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the flame stability sensor taught by Farrell from its position along a vertical axis that is to the side of the combustion chamber as is shown in Fig. 2 of Farrell to a position that is along a “central axis” of the combustion chamber as is now claimed since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 	
In the instant case, the flame stability sensor (40) taught by Farrell merely needs to be disposed within the combustion chamber to perform its function and Farrell discloses that the flame stability sensor (40) can be disposed at a variety of different locations within the combustion chamber (see at least Col. 13 lines 37-54 and Fig. 2). Simply repositioning the flame stability sensor taught by Farrell from its position along a vertical axis that is to the side of the combustion chamber as is shown in Fig. 2 of Farrell to a position that is along a “central axis” of the combustion chamber would not have modified operation of the device since the flame stability sensor would still be disposed within the combustion chamber at that location and thus still able to perform its function of sensing at that location. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the flame stability sensor taught by Farrell from its position along a vertical axis that is to the side of the combustion chamber as is shown in Fig. 2 of Farrell to a position that is along a “central axis” of the combustion chamber as is now claimed since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art and such relocation would not have modified operation of the device (as demonstrated above). Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 27, Egan teaches of a system (Fig. 1) for operating a combustion chamber (11) (see Fig. 1) comprising: 
	a plurality of nozzles (“plurality of burners”) configured to introduce a fuel (“fuel”) into the combustion chamber (see Claim 17 of Egan); 
	one or more sensors (each “spectral analyzer”) configured to obtain stoichiometric data (“ratio of fuel and air”) via measuring a stoichiometry associated with an output end of at least one of the nozzles (see at least Col. 2 line 18 - Col. 3 line 5 and Claims 17, 18 and 24 of Egan), wherein the one or more sensors are spectral analyzers (“spectral analyzer”) (see Claim 17 of Egan) that measure the stoichiometry directly at the at least one of the nozzles (since they are disposed “at each burner” and analyze the radiation “from each individual flame”) (see at least Claim 17 of Egan); and
	a controller (“master controller”) in electronic communication with the nozzles and the one or more sensors (see at least Claim 17 of Egan); 
	3wherein the controller is configured to: 
	determine that at least one of a frequency and an amplitude of spectral line fluctuations derived from the stoichiometric data has exceeded a threshold (the threshold of the “particular point on that curve at which the ratio is stoichiometric”) (Egan teaches that “The output signal at line 56 increases with increase of the air to fuel ratio. The determination of whether the flame is fuel rich or fuel lean results from a calibration of air to fuel ratio. There is a particular point on that curve at which the ratio is stoichiometric, and the signal intensity at that point indicates the stoichiometric condition. A lower signal intensity than that indicates fuel rich and a greater intensity indicates fuel lean” (see at least Col. 6 lines 39-47) and Fig. 3 shows a sample of spectral lines with fluctuating amplitudes (see at least Col. 11 lines 48-68 and Fig. 3). Thus, Egan clearly teaches of the determination of at least an amplitude of spectral line fluctuations derived from the stoichiometric data as claimed.); and 
	adjust the stoichiometry associated with an output end of at least one of the nozzles based at least in part on the stoichiometric data so as to maintain a flame stability of the combustion chamber (The limitation “so as to maintain a flame stability of the combustion chamber” is being interpreted as maintaining a stoichiometric ratio that maintains flame within the combustion chamber. See at least Abstract, Col. 5 line 46 - Col. 6 line 64 and Fig. 2 and note that Egan teaches of adjusting the stoichiometry to do exactly that. Egan accordingly teaches this limitation as claimed.).  
	Egan fails to explicitly teach of analyzing the frequencies of the photons emitted by the combustion of primary air and the fuel introduced into the combustion chamber by the at least one of the nozzles. However, doing so is known in the art. 
	Mindermann discloses a relatable system for monitoring flame of a burner (see Abstract and Fig. 2) that comprises a sensor (2) that is configured to obtain stoichiometric data (“the lambda value” which represents the “stoichiometric” excess of air) (see at least [0012], [0015]-[0016] and Fig. 2) via measuring a stoichiometry (“the fuel/combustion air mixture”) associated with an output end of the burner (see at least [0012], [0015]-[0016] and Fig. 1). Mindermann teaches that the sensor is configured for analyzing the frequencies of photons emitted by combustion of primary air and fuel at the burner (Note that the limitation “photons” in this context is being interpreted as radiant light. Mindermann teaches that the sensor is configured for analyzing “frequency and/or amplitude of the detected flame radiation” that is formed by combusting primary air and fuel and analyzing “frequency” of “flame radiation” constitutes analyzing the frequencies of photons emitted by combustion - see at least [0012], [0015]-[0016] and Fig. 1). Mindermann also teaches of determining that at least one of a frequency and an amplitude of spectral line fluctuations derived from the stoichiometric data (such as the spectral line fluctuations shown in Fig. 1 via curves B and C) has exceeded a threshold (the threshold of the “predetermined value” - see at least [0015]-[0016] and Fig. 1) and of implementing corrective action if the threshold is exceeded (see at least [0012], [0015]-[0016] and Fig. 1). Mindermann teaches that it is advantageous to analyze frequency in addition to amplitude (i.e. intensity) because doing so provides means for evaluating “the signal of the photosensor with regard to flicker frequency and/or amplitude of the detected flame radiation and, upon ascertaining the shift in the flame radiation at a flicker frequency below a predetermined value, can generate a signal for increasing the proportion of combustion air in the fuel/combustion air mixture and, in the event of the predetermined second value being exceeded, can generate a signal for reducing the proportion of combustion air in the fuel/combustion air mixture” (see [0015] and Fig. 1). Thus, such configuration enables the system to make appropriate corrections to the fuel/air ratio based upon fluctuations in detected frequencies of photons (photons in the form of flame radiation) in addition to fluctuations in flame amplitude (i.e. flame intensity) (see at least [0012], [0015]-[0016] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Egan by configuring the existing one or more sensors to analyze the frequencies of the photons emitted by the combustion of primary air and the fuel introduced into the combustion chamber by the at least one of the nozzles in addition to flame amplitude (i.e. flame intensity) based on the teachings of Mindermann. Doing so would have enhanced versatility and reliability of the system by enabling the system to make appropriate corrections to the fuel/air ratio based upon fluctuations in detected frequencies of photons (photons in the form of flame radiation) in addition to fluctuations in flame amplitude (i.e. flame intensity). Note that such modification would have necessarily resulted in the invention as claimed.
	Egan and Mindermann fail to explicitly teach of a flame stability sensor mounted adjacent to a top of the combustion chamber along a vertical axis of the combustion chamber that is configured to look down the vertical axis to monitor a flame stability of a fireball within the combustion chamber and below the flame stability sensor. However, such configuration is known in the art.  
	Farrell discloses a relatable system and method for controlling fired heater operations of a furnace (10) (see Abstract and Figs. 1, 2) and teaches of using a flame stability sensor (40) mounted adjacent to a top of a combustion chamber (10) along a vertical axis of the combustion chamber (observe the upper sensor (40) in the upper right hand portion of Fig. 2 that is disposed along the vertical axis and adjacent to the top of combustion chamber (10) and upstream from element (13)) that is configured to look down the vertical axis to monitor a flame stability of a fireball within the combustion chamber and below the flame stability sensor (see at least Col. 12 lines 28-39 and Fig. 2). Egan teaches that it is advantageous to employ a flame stability sensor in this fashion because, inter alia, it provides means for monitoring flame stability and outputting a corresponding signal that can then be used to better control the system. Furthermore, this flame stability sensor makes it easy to inject diluent into the combustion chamber to endeavor to control emissions since the effects of the diluent on flame stability can be monitored in real time (see at least Col. 1 line 53 - Col. 2 line 43 and Fig. 2).
	Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Egan and Mindermann by mounting a flame stability sensor adjacent to a top of the combustion chamber along a vertical axis of the combustion chamber that is configured to look down the vertical axis to monitor a flame stability of a fireball within the combustion chamber and below the flame stability sensor as taught by Farrell. Doing so would have provided means for monitoring flame stability and outputting a corresponding signal that could then be used to better control the system. Furthermore, such a flame stability sensor would have made it easy to inject diluent into the combustion chamber to endeavor to control emissions since the effects of the diluent on the flame stability could be monitored in real time. 
	Farrell (in addition to Egan and Mindermann) fails to explicitly show an embodiment wherein the vertical axis that the flame stability sensor is mounted along is a “central axis of the combustion chamber” as is now claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the flame stability sensor taught by Farrell from its position along a vertical axis that is to the side of the combustion chamber as is shown in Fig. 2 of Farrell to a position that is along a “central axis” of the combustion chamber as is now claimed since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 	
In the instant case, the flame stability sensor (40) taught by Farrell merely needs to be disposed within the combustion chamber to perform its function and Farrell discloses that the flame stability sensor (40) can be disposed at a variety of different locations within the combustion chamber (see at least Col. 13 lines 37-54 and Fig. 2). Simply repositioning the flame stability sensor taught by Farrell from its position along a vertical axis that is to the side of the combustion chamber as is shown in Fig. 2 of Farrell to a position that is along a “central axis” of the combustion chamber would not have modified operation of the device since the flame stability sensor would still be disposed within the combustion chamber at that location and thus still able to perform its function of sensing at that location. 
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined system by simply repositioning the existing flame stability sensor taught by Farrell from its position along a vertical axis that is to the side of the combustion chamber as is shown in Fig. 2 of Farrell to a position that is along a “central axis” of the combustion chamber as is now claimed since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art and such relocation would not have modified operation of the device (as is demonstrated above). Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Egan and Mindermann further in view of Rennie et al. (US 2013/0302738 A1) (hereinafter “Rennie”). 
	Regarding Claim 26, Egan and Mindermann teach the system of Claim 12 (see the rejection for Claim 12) but fail to explicitly teach of a carbon monoxide sensor located downstream of the combustion chamber that is configured to analyze an amount of carbon monoxide within a flue gas exiting the combustion chamber. However, such configuration is known in the art. 
	Rennie discloses a relatable method and apparatus for controlling a combustion system (see Abstract and Fig. 1). The system comprises a combustion chamber (102) that feeds flue gas to a flue (112) in addition to a carbon monoxide sensor (128) located downstream of the combustion chamber within the flue that is configured to analyze an amount of carbon monoxide within the flue gas exiting the combustion chamber (see at least [0022], [0025] and Fig. 1). Rennie teaches that it is advantageous to implement a carbon monoxide sensor in this fashion because it provides means for monitoring “the 
condition of the exhaust and emissions leaving the heater 102 via the stack 112” such that corrective action can be taken thereafter if needed (see at least [0025]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Egan and Mindermann by implementing a carbon monoxide sensor downstream from the combustion chamber that is configured to analyze an amount of carbon monoxide within a flue gas exiting the combustion chamber based on the teachings of Rennie. Doing so would have provided means for monitoring the condition of the exhaust and emissions such that corrective action could be taken thereafter if needed. Note that such modification would have necessarily resulted in the invention as claimed.

Response to Arguments
6.	The arguments filed 5/9/2022 have been fully considered but are moot in light of the new grounds of rejection. Note that Applicant’s arguments concerning the Claim 12 limitation of “analyzing the frequency of the photons emitted by the combustion” not being anticipated by the Egan reference that was previously relied upon in the 102(a)(1) rejection previously set forth have been found persuasive. While Egan does teach of analyzing “radiation intensity”, wherein radiation intensity and radiation frequency (i.e. photon frequency) are related, Egan fails to explicitly teach that one or more spectral analyzer sensors specifically analyze “the frequencies of the photons emitted by the combustion”. However, such limitation is known in the art (as is demonstrated by the newly cited Mindermann reference). Thus, the 102(a)(1) rejection previously set forth for Claim 12 has been withdrawn and a new 103 rejection has been made for Claim 12 (as is presented above in Section #2 of this Office Action).
	It is recommended Applicant further amend the claims by incorporating additional structural elements and/or features into the claims to endeavor to overcome the prior art of record. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D’Agostini et al. (US 2009/0308331 A1) and Brown (US 5,480,298) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/2/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762